Citation Nr: 0509795	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  04-20 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Severance of service connection for multiple sclerosis with 
secondary complications.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola, Counsel




INTRODUCTION

Appellant served on active duty for training from September 
1961 to March 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO determined that a grant 
of service connection for multiple sclerosis with secondary 
complications was clearly and unmistakably erroneous.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellant served on active duty for training from September 
1961 to March 1962.  Appellant does not contend and the 
evidence does not show that he had any other period of active 
service or active duty for training.  

In a September 1997 rating decision, the RO granted service 
connection for multiple sclerosis with loss of lower 
extremity use and secondary service connection for bilateral 
arm impairment.  The RO based the grant of service connection 
on the 7 year disease presumption period for multiple 
sclerosis contained in 38 C.F.R. § 3.307(a)(3) for veterans 
who performed "active military, naval, or air service" in 
accordance with 38 U.S.C.A. § 101(24).  The RO awarded a 100 
percent disability rating, effective June 24, 1997.  

In a December 2002 rating decision, the RO severed service 
connection based on clear and unmistakable error in the 
September 1997 rating decision.  The service medical records 
did not show a diagnosis of multiple sclerosis or 
documentation showing symptoms of multiple sclerosis within 
one year of ACDUTRA.  In fact, he specifically stated in his 
June 1967 report of medical history that his left arm 
numbness symptoms initially began approximately December 
1966.  

In his June 1997 application for VA compensation, appellant 
specifically stated that he did not receive treatment during 
service for multiple sclerosis.  He also stated that this 
disability began during the presumptive period following his 
active duty for training from 1961 to 1962.  

The determinative issue in the case; therefore, as to whether 
this appellant served in the "active military, naval, or air 
service" is whether during his period of active duty for 
training he was disabled from a disease or injury incurred in 
the line of duty.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).  

Appellant argues that the service medical records for his 
active duty for training are incomplete.  He alleges he 
reported multiple sclerosis symptoms during his final 
physical examination at the Alameda Naval Air Station in 
March 1962 just prior to his release from active duty for 
training.  Records generated by VA and other federal 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Although the constructive notice 
doctrine may not be applied retroactively to VA 
adjudications, and specifically to claims alleging clear and 
unmistakable error in a rating decision, this applies only to 
VA adjudications dated prior to the decision in Bell, i.e., 
before July 21, 1992.  See Lynch v. Gober, 11 Vet. App. 22, 
29 (1997), vacated and remanded on other grounds sub nom., 
Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), 
reinstated by Lynch v. West, 12 Vet. App. 391 (1999); see 
also Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify appellant when further action is required on his part.

1.  The AMC should contact the 
appropriate service department or any 
other federal agency and request any 
additional service medical records for 
appellant's period of active duty for 
training from September 1961 to March 
1962.  Appellant alleges he reported 
multiple sclerosis symptoms during a 
final physical examination at the Alameda 
Naval Air Station in March 1962 just 
prior to his release from active duty for 
training.  If records are not available 
or further efforts to obtain these 
records would be futile, documentation of 
such should be placed in the file and 
sent to the veteran.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).  

2.  After completion of #1, the AMC 
should readjudicate the issue of 
severance of service connection for 
multiple sclerosis with secondary 
complications.  If the claim remains 
denied, the AMC should issue a 
supplemental statement of the case and 
return the case to the Board.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

